Case 1:17-cr-00101-LEK Document 475 Filed 05/10/19 Page 1 of 2         PageID #: 4178




LARS ROBERT ISAACSON
Hawaii Bar #5314
1100 Alakea Street, 20th Floor
Honolulu, Hawai’i 96813
Phone: 808-497-3811
Fax: 866-616-2132
Standby Attorney for Defendant ANTHONY T. WILLIAMS

               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAI’I


UNITED STATES OF AMERICA,                   CR. NO. 17-00101 JEK

       Plaintiff,                           DEFENDANT’S WITNESS LIST;
                                            CERTIFICATE OF SERVICE
      v.
                                            Date: 5/10/19
                                            Time: 2:30 p.m.
ANTHONY T. WILLIAMS,                        Judge: Hon. Leslie E. Kobayashi

       Defendant.


                         DEFENDANT’S WITNESS LIST

Defendant Williams’ witness list is attached hereto. Mr. Williams reserves the right
to add to, delete from or otherwise modify this list during the course of the hearing.

   1. Melvyn Ventura

   2. Rosy Thomas
   3. Evelyn Acorda

   4. Megan Crawley, FBI Special Agent.
Case 1:17-cr-00101-LEK Document 475 Filed 05/10/19 Page 2 of 2   PageID #: 4179




Dated: May 10, 2019                 Respectfully submitted,


                                    ______/s/ Lars Isaacson__________
                                    LARS ROBERT ISAACSON
                                    Standby Attorney for Defendant




                        CERTIFICATE OF SERVICE
I certify that on May 10, 2019, a copy of the foregoing was delivered to all
parties by electronic filing.


                                    Respectfully submitted,

                                    ______/s/ Lars Isaacson__________
                                    LARS ROBERT ISAACSON
                                    Standby Attorney for Defendant




                                      2
